Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 1 of 17 PageID# 68




                                                             CLERK, U.S. DISTRICT COURT
              IN THE UNITED STATES DISTRICT COURT                  RICHMOND, VA
             FOR THE EASTERN DISTRICT OF VIRGINIA
                       RICHMOND DIVISION

 LATASHA HOLLOWAY, MOTHER AND NEXT FRIEND
 OF ERIC CHAPMAN, A MINOR,

                  Plaintiff,


 vs.                                   CIVIL ACTION NO: 5:\q,cv       -ooo 39
                                     JURY TRIAL DEMANDED


VIRGINIA DEPARTMENT OF EDUCATION, A STATE EDUCATION AGENCY
OF THE COMMONWEALTH OF VIRGINIA, DR. AARON C. SPENCE, DIVISION
SUPERINTENDENT, ATIF QARNI, SECRETARY OF EDUCATION; DR. JAMES
F. LANE; SUPERINTENDENT OF PUBLIC INSTRUCTION; TANIA SOTOMAYOR,
SPECIAL EDUCATION COMPLIANCE OFFICER; THE VIRGINIA BEACH PUBLIC
SCHOOL BOARD; ALISON WILLIAMS, EDUCATOR, CARI HALL, PRINCIPAL
AND MEISHE THIROS, ASSISTANT PRINCIPAL, employees of the CITY
OF VIRGINIA BEACH PUBLIC SCHOOLS, in their officials capacities.

                  Defendants.

                COMPLAINT FOR CIVIL RIGHTS VIOLATIONS
       AMERICANS WITH DISABILITES ACT, 42 O.S.C. §1983, §1988
           AND TITLE VI OF THE CIVIL RIGHTS ACT OF 1964,

                            A. Jurisdiction

 1. Plaintiff Eric Chapman brings this action for six-million

 dollars in money damages through the undersigned parent,

pursuant to the Fifth and Fourteenth Amendments, Equal

Protection and Due Process Clause, 42 U.S.C. § 1983 and§ 1988,

Section 504 of Rehabilitati~n Act of 1973, 29 U.S.C. § 794

and 794 (a) and the Americans with Disabilities Act ("ADA"),

42 O.S.C. § 12131 et seq., and Title VI of the Civil Rights Act

of 1964.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 2 of 17 PageID# 69




                        JURISDICTION AND VENUE

2. This Court has jurisdiction of this action pursuant to 28

U.S.C. §§ 1331, 1343, 42 U.S.C. §§ 1983 and 1988, Section 504

of Rehabilitation Act of 1973, 29 U.S.C. § 794 and 794 (a),

the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12131

et seq., Title VI of the Civil Rights Act of 1964, and the U.S.

Constitution and of the Commonwealth of Virginia.

3.   This Court possesses proper subject matter and personal

jurisdiction over the parties.

4. Venue is appropriate in this district.

5. Defendants are citizens of and reside in Virginia.

6. The acts complained of occurred in Virginia Beach. Plaintiff

causes of action arose in the Commonwealth of Virginia.

                                Parties

7. Plaintiff Eric Chapman is a six-year old African American

citizen of the United States, a resident of Virginia and was a

student of Virginia Beach Public Schools.

                         The defendants are:

8. VIRGINIA DEPARTMENT OF EDUCATION, A STATE EDUCATION AGENCY OF
TSE COMMONWEALTH OF VIRGINIA,
9. DR. AARON C. SPENCE, PUBLIC SCHOOL DIVISION SUPERINTENDENT,
10. ATIF QARNI, SECRETARY OF EDUCATION;
11. DR. JAMES F. LANE; SUPERINTENDENT OF PUBLIC INSTRUCTION;
12. TANIA SOTOMAYOR, SPECIAL EDUCATION COMPLIANCE OFFICER;
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 3 of 17 PageID# 70




13. THE VIRGINIA BEACH PUBLIC SCHOOL BOARD,
14. ALISON WILLIAMS, TEACHER

15. CARI HALL, PRINCIPAL

16. MEISHE THIROS, ASSISTANT PRINCIPAL
17. All the defendants are sued in their official capacities.

18. At all relevant times, the defendants were and have been

acting under the color of the statutes, ordinances, regulations,

customs, and usages of the Commonwealth of Virginia and the City

of Virginia Beach.
                               B. Facts

19. Eric Chapman is a six year old African American young man

with ADHA and a history of learning deficits who has been

identified as requiring special instruction to meet his unique

learning needs. This action concerns Defendants' knowing,

intentional, and abusive unlawful conduct of restraints,

seclusion, isolation and assault of E.C. deprived him of life,

liberty or property without due process of law.       Throughout much

of E.C's school day he suffered mistreatment through the

improper use of a "Seclusion room" and/or physical restraints

and/or similar form of isolation. Such, mistreatment in which

students are physically restrained from leaving the room by

closed and/or locked doors, physical holds, prone restraints,

or primary restraint techniques are generally in violation of

504 and Title II of the Americans with Disabilities Act (ADA).
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 4 of 17 PageID# 71




20. The Defendants' general use of Seclusions and restraints are

used to punish student, or used to control behavior. In the case

of E.C., his teachers and other employees of VBPS repeatedly

placed E.C. in such seclusion and restraints for the majority

of his school day without educational instruction and/or

nonintrusive behavior modification methods.       In the case of

E.C., his teachers and other employees of VBPS routinely

used seclusions, physical restraints, physical holds, prone

restraints and/or primary restraint techniques generally

throughout his school day; not because his behavior posed

an inuninent danger of injury to himself or others, but simply

for convenience of VBPS staff in an attempt to control what

they perceived as E.C.'s problematic behaviors, such as

withdrawal, leaving his chair during instruction, and becoming

noncommunicative.    This inappropriate use of seclusion and

restraints was done with deliberate indifference to E.C.'s

rights, was discriminatory in nature, and deprived E.C. of his

constitutional rights to safety, to bodily integrity, a free

and public education, to be free of unreasonable and unlawful

restraints.

21. As a result of VBPS's failure to provide effective

interventions, auxiliary aids, supports and services E.C. and

other persons of color and/or students with disabilities VBPS

unlawfully excluded from participation in and denied E.C. and
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 5 of 17 PageID# 72




others similarly situated on the basis of their disability; the

benefits of the services, programs, or activities of a public

entity, and has subjected to discrimination those students with

disabilities. 28 C.F.R. § 35.130(a) .19

22. 19 Section 504 of the Rehabilitation Act also provides that

" [n] o otherwise qualified individual with a disability ... shall,

solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

financial assistance     ll   29 O,S.C. § 794(a),

23. VBPS unlawfully failed to furnish appropriate auxiliary aids,

supports and services to afford E.C. and special education

students an equal opportunity to participate in, and enjoy the

benefits of Virginia Beach Public Schools service[s], program[s],

or activit[ies] ." 28 C.F.R. § 35.160(b) (1).

24. VBCPS used harassment, intimidation and abusive behavior

towards E.C. based on his disability and adversely created a

hostile environment by interfering with or denying a student's

participation in or receipt of benefits, services, policies or

opportunities in the school's program.

25. Nevertheless, E.C. 's teachers and other School Board

personnel isolated, restrained and secluded E.C. for a majority

of his school day, every day, locked in a seclusion room or

other rooms for being a black male with a disability.       E.C.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 6 of 17 PageID# 73




would be isolated, secluded and restrained during the entirety

of his lunch period.    He also was placed in a isolation,

restraint and seclusion during physical education class, recess,

and library.

26. In his classroom, E.C. was routinely isolated from his class

for convenience and to avoid having to intervene in what

teachers referred to as problemed behaviors.

27. At an lEP meeting in April 6, 2017, E.C.'s mother asked for

the locations of learning and supports.      Mother requested that

positive reinforcements be used to promote learning and

encouraged teachers to refrain from demonizing E.C. because he

has a disability.

28. E.C.'s mother met with VBPS's on April S, 2017 and requested

additional supportive staff from OPEC and VBPS's to aid in

meeting his unique needs. OPEC and VBPS's denied any additional

supports for E.C.

29. E.C.'s mother met with VBPS's on April 6, 2017 and requested

additional assessments and functional behavioral assessment.

VBPS's denied his mother request for the functional behavioral

assessment.

30. VBPS failed to notify mother of E.C. of incidents that

isolation, seclusion, restraints and assaults.      Mother of E.C.

did not give consent to isolation, seclusion, restraints and

assaults.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 7 of 17 PageID# 74




31. VBCPS failed to protect E.C. and provide a free and

appropriate education without mistreatment, abuse and

discrimination.

32. Mother did not receive notice of any placement changes and

isolation, seclusion, restraints and the methods used were not

appropriate methods of care or services.

33. VBPS conducted previous assessments that identified E.C.'s

learning deficits and supports he required to be successful.

However, staff conducting his assessments were not qualified to

do so and based on these assessments, it was confirmed that E.C.

required special education to meet his unique needs.

34. On June 14, 2017 his teachers and School Board employees

reported that they were forced to use      physical restraints and

seclusions because they could not get in contact with mother or

CIT officer.   She added that she has never called CIT for any

problemed behaviors or incidents involving E.C.       Principle and

teacher added that E.C. was very redirectable and only required

five minutes of intervention to regroup for the remainder of his

day.

35. His teachers and other School Board employees explained

that the use of the seclusion room was a preventative

intervention in lieu of more serious incidents and that

there was no documentation of the extent, duration or staff

that monitored E.C. while he was in isolation.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 8 of 17 PageID# 75




36. The principal added that she would be able to obtain this

information from the video tapes of the incidents as she had

copies of all the footage.

37. E.C.'s mother requested copies of the video tapes of

reported isolation, seclusion, restraints on June 13, 14,

and 15. However, footage was never provided to mother.

38. Additionally, there are and were no "incident reports"

of the many occasions that E.C. was isolated, secluded,

restrained, and assaulted.

39. On June 14, 2017 E.C.'s mother addressed teachers and

school Board employees about concerns, or any other concerns,

that would justify physically holding, restraining or locking

E.C. in a room for most of his school day. In fact, "safety"

was not an issue with E.C .. ; rather, his teachers and other

School Board employees were isolating, secluding and assaulting

E.C. for the purpose of punishment him so that they would not

have to address his behaviors (such as dropping to the

ground or leaving his seat).

40. School board Employees and other staff did not incorporate

less restrictive, and less convenient, means and supports

to promote an appropriate educational program.

41. The school Board and other employees failed to report

to E.C. parents and other students of color and students of
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 9 of 17 PageID# 76




disabilities about    the secret seclusion room, and other

systems, notify them of any evaluation or placement

actions, allow them to examine their child's records,

afford them an impartial hearing with opportunity for

parent or guardian participation and representation by

counsel, and provide them a review procedure.

42. In any event, the use of isolation, exclusion, seclusion,

restraints and assaults were not an appropriate intervention

and violated constitutional rights of E.C. He was kept prisoner

and withheld the opportunity to a public school education like

his peers without disabilities.

43. In failing to provide effective communication,

interventions, auxillary aids, supports and services for

E.C., other students of color and students with disability,

VBPS   unlawfully failed to afford a qualified individual with

a disability an opportunity to participate in or benefit from

the aid, benefit, or service, equal to that afforded others."

28 C.F.R. § 35.130(b) (1) (ii).

44. In failing to provide effective communication,

interventions, auxillary aids, supports and services for

E.C., other students of color, and students with disabilities,

VBPS   unlawfully failed to provide a qualified individual with

a disability with an aid, benefit, or service that is ... as

effective in affording equal opportunity to obtain the same
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 10 of 17 PageID# 77




result, to gain the same benefit, or to reach the same level

of achievement as that provided to others." 28 C.F.R.

§35 .130 (b) (1) (iii) .

45. In failing to provide effective communication,

interventions, auxillary aids, supports and services for

E.C., other students of color and students with disabilities,

VBPS unlawfully failed to provide a qualified individual with

a disability the opportunity to participate in services,

programs, or activities that are not separate or different,

despite the existence of permissibly separate or different

programs or activities. 28 C.F.R. § 35.130(b) (2).

46. E.C., students of color and other students with

disabilities to segregated instructional settings,

subjected them to settings with no instruction at all,

applying low academic expectations, and failing to ensure

they have the opportunity to reach their highest potential,

VBPS unlawfully carried out practices that have the effect

of subjecting qualified individuals with disabilities to

discrimination on the basis of disability, and that have

the purpose or effect of defeating or substantially impairing

accomplishment of the objectives of VBPS, which include becoming

a diverse and inclusive school community, committed to academic

excellence and integrity, being responsive to each student,

in collaboration with families and the community, and to
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 11 of 17 PageID# 78




instill a love of learning in its students and prepare

them to be responsible and productive global citizens.

28 C.F.R.   §   35.130 (b) (3) (i), (ii).

47. In failing to provide effective conununication,

interventions, auxillary aids, supports and services for

E.C., other students of color and students with disabilities,

VBPS unlawfully failed to make reasonable modifications in

policies, practices, or procedures when the modifications are

necessary to avoid discrimination on the basis of disability.

28 C.F.R. § 35.130(b) (7).

48. In failing to allow individuals with disabilities to

attend general education classes and activities and to

otherwise provide access to the same opportunities,

programs, and services as students without disabilities,

VBPS imposed      or applied eligibility criteria that screen

out or tend to screen out an individual with a disability

or any class of individuals with disabilities from fully

and equally enjoying any service, program, or activity.

49. Students with disabilities were singled out and subjected

to cruel and unusual punishment due to characteristics of

their disability. Defendants most commonly subjected only

students of color with disabilities, like E.C. to seclusion,

restraint and mistreatment. 28 C.F.R. § 35.130(b) (8).
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 12 of 17 PageID# 79




50. E.C., other students of color and other students with

disabilities were segregated outside of instructional

settings without addressing their needs individually, VBPS

failed to administer services, programs, and activities in

the most integrated setting appropriate to the needs of

qualified individuals with disabilities. 28 C.F.R.

§ 35.130(d); see also Olmstead, 527 U.S. at 600 (unjustified

institutional isolation of persons with disabilities is a

form of discrimination). In short, and as explained in

greater detail below, VBPS's failure to provide E.C, other

students of color and students with disabilities with the

auxiliary aids and services, supports and interventions

they need to effectively communicate, and to provide them

with equal educational opportunities, has deprived E.C.and

others similarly situated of the education to which they

are legally entitled as Virginia residents.

51. These actions and omissions by VBPS's discriminate against

E.C. and others similarly situated and violate their civil

rights.

52. Because VBPS's actions and omissions are unlawful,

discriminatory, and harmful, Complainants seek the U.S.

Department of Justice's immediate intervention to enforce

VBPS's compliance with the ADA.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 13 of 17 PageID# 80




53. Because his parents were unhappy with VBPS's use of

restraints and seclusion on E.C., they formally withdrew him

as a student from VBPS as of September 9, 2017, and he has been

thereafter attending private placement.

                              C. COUNT I
   VIOLATIONS OF RIGHTS SECURED BY THE EQUAL PROTECTION CLAUSE
  OF TBE FOURTEENTH AMENDMENT TO TBE UNITED STATES CONSTITUTION
                             (#54,55,56 57)
54. On the basis of the foregoing facts, the Defendants

"collectively" has violated Plaintiff's constitutional rights

or failed to prevent such violations and appropriately identify,

locate and evaluate Eric Chapman and those similarly situated

students who need special education services in violation of

the plaintiff rights secured by the Fourteenth Amendment to

the United States Constitution and 42 U.S.C.      §§   1983 and 1988,

Section 504 of Rehabilitation Act of 1973, 29 U.S.C.        §   794

and 794 (a) and the Americans with Disabilities Act ("ADA"),

42 U.S.C. § 12131 et seq., Title VI of the Civil Rights Act

of 1964, and the Commonwealth of Virginia.

55. On the basis of the foregoing facts, the Defendants Williams

and Ball, knowingly, deprived the Plaintiff equal protection by

reason Chapman was physically assaulted or abused by Williams,

permitted by Ball and Thirus without Chapman parent's knowledge

or consent, in violation of the rights of plaintiff secured

by the Fifth and Fourteenth Amendments, 504/ADA/IEP.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 14 of 17 PageID# 81




56. On the basis of the foregoing facts, the Defendants

discriminated against plaintiff by reason his disability

adversely affect his educational performance, such       as "ADAH"

autism and episodic condition, in violation of the rights of

plaintiff secured by the Fourteenth Amendment, 504/ADA/IEP.

57. On the basis of the foregoing facts, the Defendants

"collectively" or individually was complicit or allowed

the plaintiff to be violently placed in a locked dark closet

repeatedly, separating or segregating him from his class,

by Williams, thus depriving him educational opportunities

by reason of his disability in violation of the rights of

plaintiff secured by the Fourteenth Amendment, 504/ADA/IEP.

                              (D) COUNT II

           VIOLATIONS OF RIGHTS SECURED BY THE DOE PROCESS
    CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENT, 504/ADA/IEP
58. On the basis of the foregoing facts, the Defendants was

complicit in depriving plaintiff his right to a due process

hearing to address being physically assaulted or bused by

reason the abuse was part of his disability and defendants

could not provide the requested relief in violation of the

rights of plaintiff secured by the Fifth and Fourteenth

Amendments to the U.S. Constitution, Title VI of the Civil

Rights Act of 1964, 504/ADA/IEP. Included but not limited

thereto.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 15 of 17 PageID# 82




                             (E) COUNT III

   VIOLATIONS OF RIGHTS SECURED BY TITLE VI OF THE CIVIL RIGHTS
     ACT of 1964, 504/ADA/IEP AND OF THE FOURTEENTH AMENDMENT
 59. Plaintiff hereby incorporate by reference in Count I, II
and III each of the allegations set forth in the preceding
paragraphs as if realleged fully herein.
 60. On the basis of the foregoing facts, the Defendants knew

or should have known, the plaintiff has a disability "ADBA"

that require Special Ed, Chapman was deprived that access

and physically assaulted or abused by Williams in violation

of the plaintiff's rights secured by the Fifth and Fourteenth

.Amendments, Title VI of the Civil Rights Act of 1964, 504/ADA/

IEP. See: Exhibit(s) (A) "Video" Attached. Oct. 27, 2017

Pilotonline Article & Oct. 24, 2017, WAVY-TV 10 NEWS REPORTS

HEREIN IN SUPPORT.

https://pilotonline.com/news/local/education/public-

schools/article 3afa37ec-7447-Sd05-99e2-4c4dfc8071b7.html

https://www.youtube.com/watch?v=6iXuOxudMLc&t=19s

                                 Relief

WHEREFORE, plaintiff prays that this Court set this matter down

for a hearing and upon such hearing.

 (a) Declare pursuant to 28 U.S.C. § 2201 and 2202 that

Defendants has violated Plaintiff's constitutional rights or

failed to prevent such violations and appropriately identify,

locate and evaluate Eric Chapman and those similarly situated
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 16 of 17 PageID# 83




students who need special education services in violation of

the plaintiff rights secured by the Fifth and Fourteenth

Amendment to the United States Constitution and 42 O.S.C.

§§ 1983 and 1988, Section 504 of Rehabilitation Act of 1973,

29 U.S.C. § 794 and 794 (a) and the Americans with Disabilities

Act ("ADA"), 42 U.S.C. § 12131 et seq., Title VI of the Civil

Rights Act of 1964, United States Constitution and Constitution

of the Commonwealth of Virginia.

 (b) Grant preliminary and permanent injunctive relief

restraining and enjoining the defendants, their officers,

agents, employees, attorneys, successors in office, and all

persons in active concert and participation with them, from

discriminating against plaintiff or interfering with his rights

by reason his disability adversely affect his educational

performance, such    as "ADAH" autism and episodic condition,

with a remedy for the above-stated violations of plaintiff

rights secured by the Fifth and Fourteenth Amendments,

42   O.S.C. §§ 1983 and 1988, Section 504 of Rehabilitation

Act of 1973, 29   o.s.c. § 794 and 794 (a) and the Americans
with Disabilities Act ("ADA"), 42 U.S.C. § 12131 et seq.,

and Title VI of the Civil Rights Act of 1964.

(c) Order Defendants to fully comply with the Constitution,

Title II of the Americans with Disabilities Act (ADA), and

Title VI of the Civil Rights Act of 1964, 504/IEP and laws.
Case 3:19-cv-00039-REP Document 4 Filed 03/01/19 Page 17 of 17 PageID# 84




 (d) Plaintiff does hereby give notice for leave to file an

amended complaint pursuant to [F.R.C.P.] and supplementary

pleadings and, request competent legal counsel be timely

appointed pursuant to applicable [F.R.C.P.] to assist in the

preparation of any further responsive pleadings, affidavits,

briefs, discovery, etc., on the ground that plaintiff lacks

the financial capability to investigate the critical issues

that are so complex that, as a prose litigate, he can not

reasonably be required to present this case with any

effectiveness that legal assistance is necessary and in

the interest justice for the fair presentation of a proper

case to the Court.

 (e) Grant plaintiff the requested damages for emotional hurt,

pain and suffering and injury, their court cost, necessary

expenses of the litigation, and reasonable attorneys' fees

as provided by 42 U.S.C. § 1973 l(e) and§ 1988.

 (£)   Grant plaintiff such other relief as may be just and

equitable.

January 14, 2019




                                           OF ERIC CHAPMAN, A MINOR,
                                                 3683 Windmill Drive
                                      Virginia Beach, Virginia 23453
                                                      (757) 348-0456
